Title: For the Evening Post, [8 February 1803]
From: “Pericles”,Hamilton, Alexander
To: 



[New York, February 8, 1803]

Since the question of Independence, none has occurred more deeply interesting to the United States than the cession of Louisiana to France. This event threatens the early dismemberment of a large portion of our country: more immediately the safety of all the Southern States; and remotely the independence of the whole union. This is the portentous aspect which the affair presents to all men of sound and reflecting minds of whatever party, and it is not to be concealed that the only question which now offers itself, is, how is the evil to be averted?
The strict right to resort at once to War, if it should be deemed expedient cannot be doubted. A manifest and great danger to the nation: the nature of the cession to France, extending to ancient limits without respect to our rights by treaty; the direct infraction of an important article of the treaty itself in withholding the deposit of New-Orleans; either of these affords justifiable cause of War and that they would authorize immediate hostilities, is not to be questioned by the most scrupulous mind.
The whole is then a question of expediency. Two courses only present. First, to negociate and endeavour to purchase, and if this fails to go to war. Secondly, to seize at once on the Floridas and New-Orleans, and then negociate.
A strong objection offers itself to the first. There is not the most remote probability that the ambitious and aggrandizing views of Bonaparte will commute the territory for money. Its acquisition is of immense importance to France, and has long been an object of her extreme solicitude. The attempt therefore to purchase, in the first instance, will certainly fail, and in the end, war must be resorted to, under all the accumulation of difficulties caused by a previous and strongly fortified possession of the country by our adversary.

The second plan is, therefore, evidently the best. First, because effectual: the acquisition easy; the preservation afterwards easy: The evils of a war with France at this time are certainly not very formidable: Her fleet crippled and powerless, her treasury empty, her resources almost dried up, in short, gasping for breath after a tremendous conflict which, though it left her victorious, left her nearly exhausted under her extraordinary exertions. On the other hand, we might count with certainty on the aid of Great Britain with her powerful navy.
Secondly, this plan is preferable because it affords us the only chance of avoiding a long-continued war. When we have once taken possession, the business will present itself to France in a new aspect. She will then have to weigh the immense difficulties, if not the utter impracticability of wresting it from us. In this posture of affairs she will naturally conclude it is her interest to bargain. Now it may become expedient to terminate hostilities by a purchase, and a cheaper one may reasonably be expected.
To secure the better prospect of final success, the following auxiliary measures ought to be adopted.
The army should be increased to ten thousand men, for the purpose of insuring the preservation of the conquest. Preparations for increasing our naval force should be made. The militia should be classed, and effectual provision made for raising on an emergency, 40,000 men. Negociations should be pushed with Great-Britain, to induce her to hold herself in readiness to co-operate fully with us, at a moment’s warning.
This plan should be adopted and proclaimed before the departure of our envoy.
Such measures would astonish and disconcert Bonaparte himself; our envoy would be enabled to speak and treat with effect; and all Europe would be taught to respect us.
These ideas have been long entertained by the writer, but he has never given himself the trouble to commit them to the public, because he despaired of their being adopted. They are now thrown out with very little hope of their producing any change in the conduct of administration, yet, with the encouragement that there is a strong current of public feeling in favour of decisive measures.
If the President would adopt this course, he might yet retrieve his character; induce the best part of the community to look favorably on his political career, exalt himself in the eyes of Europe, save the country, and secure a permanent fame. But for this, alas! Jefferson is not destined!

Pericles.

